DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 01 June 2021, claims 9, 10, 13, 14, 16-18, 21, 22 and 24 remain pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 9, 13, 14, 16, 17, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Puljan (US 2014/0375434 A1) in view of Tillman, Sr. (US Patent No. 5,971,761), Huffman (US 2017/0036102 A1) and Chiwata (US 2013/0288760 A1).
Regarding claims 9, 16, 17 and 24, Puljan discloses an Educational Electronic Baby Play Mat system (as per claim 9) and method of using the system (as per claim 17) configured to provide auditory and visual responses to user stimuli (see abstract; regarding the limitation 
a mat having: a top layer having a plurality of symbols inscribed on a plurality of spaced apart light transmitting zones on the surface of the top layer (shapes – Par. 51); 
a middle layer having a plurality of indicator light sources within the plurality of spaced apart light transmitting zones (Par’s. 37, 47); 
a bottom layer having means for mode of operation switching (switch 56 – Par. 44), a power source, and a power source housing (Par’s. 42-43) at least one microprocessor (computer 92) connected to a wireless connection (wireless communication device 74); and 
a device for electrically actuating at least one of the indicator light sources and audible recitations, the device being a motion detector (Par. 74); and 
an application running on a handheld device (78 – Par. 62); 
wherein the at least one microprocessor and a wireless connection is configured to transfer data concerning use of the mat to the handheld device (see Par’s. 97, 101) (as per claims 9 and 17); and
a switch configured to control a setting of the Educational Electronic Baby Play Mat system, the setting being at least one of: an on/off status, a motion sensor mode, a single point actuation mode, an audio/visual mode, a visual only mode, and an audio only mode (see Par’s. 44, 60) (as per claims 16 and 24).
To the extent that Puljan does not explicitly disclose the switch, power source and housing are mounted in the lower surface of the bottom layer, and the microprocessor is formed from a flexible circuit board (as per claims 9 and 17), Tillman discloses providing these features in a similar electronic mat system (column 2, lines 25-41). Accordingly, it would have been 
Puljan further discloses the flexible circuit board, the at least one microprocessor, and the at least one of a USB port and a wireless connection being further configured to transfer data to the application (Par’s. 64, 103) (as per claims 9 and 17). Puljan does not appear to disclose transferring data concerning performance while completing pre-programmed tasks or lessons by the user, and a skill level setting of the microprocessor. However, these differences are only found in the nonfunctional descriptive material and are do not otherwise alter the configuration of the circuit board, microprocessor, and USB port or wireless connection. These components would be configured the same regardless of the data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F. 2d 1831, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Puljan and Tillman by transmitting any kind of data from the mat to the application, because such data does not functionally alter the components of the system and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
The combination of Puljan and Tillman further fails to disclose the application being configured to allow a holder of the handheld device to:
determine errors committed by the user,

adjust the skill level settings of the microprocessor (as per claims 9 and 17).
However, Huffman discloses a similar mat-based system which communicates with an application running on a handheld device (see Fig. 1), wherein the application allows a holder of the device (prompter) to determine errors committed by the user (determine correct vs. incorrect body placements and assign points for correct placements – Par. 12, lines 32-33), and make adjustments to the pre-programmed tasks or lessons (e.g. by selecting categories of questions - Par. 40). Furthermore, Chiwata discloses the concept of adjusting the skill level setting in a mat-based game (Par’s. 68, 71). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Puljan and Tillman by allowing a user of the handheld device to determine errors and assign points, make adjustments, and adjust the skill level of games, as taught by Huffman and Chiwata. Such a modification would involve combining prior art elements according to known methods to yield predictable results.

Regarding claims 13, 14, 21 and 22, the combination of Puljan, Tillman, Huffman and Chiwata further discloses the application being further configured to determine strengths and weaknesses of the user (Huffman Par’s. 38, 40 – by providing questions in multiple categories) (as per claims 13 and 21), and 
the application being further configured to track progress of the user Huffman Par. 12, lines 32-33 – by assigning points for correct answers) (as per claims 14 and 22).

s 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Puljan (US 2014/0375434 A1) in view of Tillman, Sr. (US Patent No. 5,971,761), Huffman (US 2017/0036102 A1) and Chiwata (US 2013/0288760 A1), and further in view of Smith (US 2013/0260886 A1).
Regarding claims 10 and 18, to the extent that the combination of Puljan, Tillman, Huffman and Chiwata does not explicitly disclose transferring the data to the handheld device in real time, Smith discloses transmitting data from a mat-based game device to an external computing device in real-time (see Par. 8). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Puljan, Tillman, Huffman and Chiwata by transferring the data in real time, to obtain predictable results of providing real-time progress updates to a user (Smith, Par. 8). 
	
Response to Arguments
7.	Applicant’s arguments with respect to the section 103 rejection of claims 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the newly added references to Huffman and Chiwata address the limitations added to claims 9 and 16 by amending and incorporating language from claims 11-12 and 19-20, respectively. 
In response to Applicant’s argument regarding claims 10 and 18 that none of Puljan, Tillman or Smith disclose transferring data in real-time, Applicant is again directed to Par. 8 of Smith, which discloses such a feature of transmitting game-play data in real-time from a mat to an external computing device. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715